Citation Nr: 1451817	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1978; from September 2001 to September 2003; from April 2007 to July 2007; and, from May 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for a left knee disorder

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in November 2012.  A transcript of the hearing is associated with the Veteran's file in Virtual VA.

In May 2014 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Competent medical opinion shows the Veteran's post-operative left knee injury at least as likely as not is residual to an injury incurred during inactive duty for training on November 4, 2007.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the requirements to establish entitlement to service connection for post-operative left knee injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The Veteran's first period of active duty was from September 1973 to September 1978.  Service treatment records from that period include a line of duty determination showing that the Veteran was injured in a motor vehicle accident (MVA) on March 18, 1977.  The preliminary diagnosis listed on the LOD is "spine injury," referring to an injury to the cervical spine for which the Veteran has since been granted service connection.  Contemporary treatment records are silent in regard to any left knee injury incurred during the MVA.  During a periodic physical examination in July1978 the Veteran reported occasional intermittent right knee swelling since       the accident, but there is no indication of any complaints regarding the left knee    and the corresponding examination report shows the lower extremities as normal.

In his present claim for service connection, received in January 2007, the Veteran requested service connection for bilateral knee disability, citing onset in July 1978.  (The rating decision in April 2008 denied service connection for both knees, but only the left knee is presently on appeal before the Board.)

The Veteran had a break in active service from July 2007 to May 2008, but continued to serve in the Reserve Component during that period.  He presented    to private surgeon William Marshall in December 2007 complaining of chronic bilateral knee pain, left worse than right, for the past two months (i.e., since approximately October 2007).  He also described a remote motor vehicle trauma in March 1977 in which he had acquired contusions of the bilateral knees, which had not required subsequent chronic or repeat medical evaluations.  Dr. Marshall's clinical impression was bilateral knee patellofemoral chondromalacia, medial patellofemoral plica, left most symptomatic, past history of remote trauma.  X-rays of both knees later in December 2007 showed very mild medial tibial femoral joint space narrowing and early mild degenerative changes about the patellofemoral compartments.  Thereafter, Dr. Marshall performed arthroscopic surgery on the Veteran's left knee at Sacred Heart Medical Park in February 2008. 

The Veteran had a VA examination in May 2008, performed by an examiner reviewed the claims file.  The Veteran reported having had knee pain after the 1977 MVA but he did not address the problem at the time because he did not consider it significant.  He had problems thereafter when exercising, and he had arthroscopic surgery in February 2008.  Clinical examination of the knees, including current     X-ray of the left knee, was grossly normal.  The examiner's diagnosis was that despite subjective complaints there was no objective finding of left knee disability status post diagnostic arthroscopy.

The Veteran reentered active service in May 2008.  During that period of active service he presented to the 96th Medical Group complaining of a several-year history of medial left knee pain that had not been resolved by the previous arthroscopy in February 2008.  The Veteran thereupon underwent an arthroscopy in September 2008 for diagnosed left knee medial compartment osteoarthritis; the clinical notes are silent in regard to when the disease first became manifest.  X-ray of the left knee in November 2008 showed postsurgical changes, a curvilinear hyperdensity possibly representing surgical hardware and osteoarthritis in the anterior and lateral compartments.
 
With his Notice of Disagreement received in April 2009, the Veteran reiterated that he had injured his knees in the 1977 MVA and had recurring pain  and swelling in the knees thereafter.  He also reported that in November 2007 he severely twisted his "right" knee during a flying mission with his Reserve unit, which he did not report at the time because he believed it would resolve without treatment, and     that he went on to have arthroscopic surgery in February 2008 and a partial knee replacement in September 2008.  Although the Veteran identified his "right" knee, the surgeries he discussed as following from that injury were on the left knee.

In November 2012 the Veteran submitted a "buddy statement" from Master Sergeant (MSgt) JD stating that JD had witnessed the Veteran injure his knee during an airdrop operation on November 4, 2007.  The aircraft hit an air pocket, which caused the Veteran to drop toward the floor and hit his knee on the roller section.  The Veteran had not commented about knee pain prior to the flight.  Enclosed with the "buddy statement" was an Individual Flight Record Report confirming the Veteran was flying a mission on that date.  The Board finds that    the Individual Flight Record establishes that the Veteran was performing Inactive Duty for Training (INACDUTRA) on the date indicated.

The Veteran testified before the Board in November 2012 that his knees "took a really good beating" in the 1977 MVA, although there was no documentation during that period of service.  Over the course of the years the Veteran had knee pain while running but felt that he could live with it.  In November 2007 the Veteran was flying in an airdrop operation when the aircraft hit an air pocket, causing the Veteran to fall and strike his knee.  The Veteran once again did not think the injury was bad at the time, but he subsequently needed knee replacement surgery.   

The Veteran had a VA examination of the knee in June 2014, performed by a physician who reviewed the claims file.  The examiner diagnosed left knee injury status post left knee arthroscopy in January 2008 and left knee arthroplasty in September 2008 after active service, with mild functional limitation.  The examiner stated that after carefully reviewing the file and considering the Veteran's personal statement it was her medical opinion that the left knee disability is not likely related to the MVA in 1977, being that STRs are silent in regard to left knee condition    and there being insufficient evidence to warrant or confirm a diagnosis of left knee condition or its residuals during service.  It is more likely due to the left knee injury that occurred during INACDUTRA in November 2011, necessitating subsequent arthroscopy two months later (in January 2008) and arthroplasty in September 2008.

The AOJ returned the file to the VA examiner cited above to obtain a clear opinion as to whether the Veteran's left knee disability is likely due to the INACDUTRA injury in November 2011.  In response, the VA examiner issued an addendum opinion in June 2014 stating that it is as likely as not the Veteran's claimed left  knee disability is directly related to service, to include the INACDUTRA injury in November 2011.

Review of the evidence above shows that the VA examiner has provided competent opinion in both the original examination report and in the addendum that relates the Veteran's left knee disability to an injury incurred on November 4, 2007, while the Veteran was performing INACDUTRA.  Further, the opinion of the VA examiner is not controverted by any other medical opinion of record.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds the criteria for service connection for a left knee disability have been met.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for a post-operative left knee injury is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


